--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2


EXECUTION COPY



--------------------------------------------------------------------------------










MEMBER WITHDRAWAL AGREEMENT






Among






MIE JURASSIC ENERGY CORPORATION






PACIFIC ENERGY DEVELOPMENT CORP.






And






WHITE HAWK PETROLEUM, LLC


























Dated December 20, 2013
 



 
1

--------------------------------------------------------------------------------

 

MEMBER WITHDRAWAL AGREEMENT
 
THIS MEMBER WITHDRAWAL AGREEMENT (this “Agreement”) is made and entered into as
of December 20, 2013 (the “Effective Date”), by and among MIE Jurassic Energy
Corporation, a Cayman Islands corporation (“MIEJ”), Pacific Energy Development
Corp., a Nevada corporation (“PEDCO”), and White Hawk Petroleum, LLC, a Nevada
limited liability company (the “Company”).  MIEJ, PEDCO and the Company are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
 
W I T N E S S E T H:
 
WHEREAS, each of MIEJ and PEDCO hold 50% of the issued and outstanding
membership interests (the “Membership Interests”) of the Company;
 
WHEREAS, on or about the Effective Date, the Company effected the sale of
approximately 50% of its assets (the “Conveyed Interests”) to Millennial PDP
Fund IV, LP (“Millennial”), with such sale effective November 1, 2013 (“Sale
Effective Date”), pursuant to that certain Purchase and Sale Agreement entered
into by and between the Company and Millennial (the “Sale Agreement”), for
aggregate consideration of US$2,648,825.00 (the “Sale Consideration”);
 
WHEREAS, as of December 31, 2013, the Company will owe US$831,265.96 in
principal, and US$4,110.60 in accrued interest as agreed upon by MIEJ and the
Company, for a total of US$835,376.56 principal and accrued interest outstanding
(the “Note Payoff Amount”) under that certain Promissory Note, dated June 4,
2012, entered into by and between MIEJ as “Holder” and the Company as “Borrower”
(the “MIEJ Note”); and
 
WHEREAS, effective upon December 31, 2013 (the “Withdrawal Date”), MIEJ desires
to withdraw as a member of the Company as of the Withdrawal Date, and the
Company and PEDCO desire to permit such withdrawal, in exchange for the
consideration and promises, and upon the terms and subject to the conditions,
set forth herein.
 
NOW, THEREFORE, in consideration of the facts stated in the above recitals and
of the mutual agreements and covenants hereinafter set forth, and for other good
and valuable consideration, the receipt, sufficiency and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:
 
Construction of Terms: When used in this Agreement, unless a contrary intention
appears: (i) a term has the meaning assigned to it; (ii) ”or” is not exclusive;
(iii) ”including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; and (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to
email.  Certain capitalized terms used below are defined on Exhibit A attached
hereto.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
WITHDRAWAL OF MIEJ; SATISFACTION OF MIEJ NOTE; AND PAYMENTS TO MIEJ
 
Section 1.1                Withdrawal of MIEJ.  Subject to the terms and
conditions of this Agreement, effective upon the Withdrawal Date, the Company
shall redeem all membership interests in the Company held by MIEJ, MIEJ shall
withdraw from the Company as a member, and MIEJ shall no longer be a member of,
or have any interest in, the Company.
 
Section 1.2                Satisfaction of MIEJ Note.
 
(a)           On or before the Withdrawal Date, but in no event less than two
Business Days prior to the Withdrawal Date, the Company shall pay to MIEJ an
amount equal to the Note Payoff Amount in accordance with the wire instructions
provided by MIEJ.
 
(b)           Upon receipt of the Note Payoff Amount, the MIEJ Note shall be
fully paid, satisfied, and discharged in full, with no additional amounts due or
owing, or obligations due or owing by the Company to MIEJ under the MIEJ Note or
in connection therewith.
 
Section 1.3                 Payment of Sale Consideration Allocation.
 
(a)           On or before the Withdrawal Date, but in no event no less than two
Business Days prior to the Withdrawal Date, the Company shall redeem all
membership interests in the Company held by MIEJ through the payment to MIEJ of
an amount equal to the MIEJ Sale Consideration Allocation (as defined below) in
accordance with the wire instructions provided by MIEJ, calculated by the
Company and MIEJ as of the date of the initiation of the wire of such funds to
MIEJ (the “MIEJ Sale Consideration Wire Date”).
 
(b)           For purposes of this Agreement, the “MIEJ Sale Consideration
Allocation” shall mean an amount equal to (x) the Sale Consideration less (y)
the Note Payoff Amount, and (z) plus or minus any Sale Consideration Adjustments
(defined below), if and as applicable.
 
(c)           For purposes of this Agreement, the “Sale Consideration
Adjustments” shall mean an amount equal to any adjustments to the Sale
Consideration as provided under the Sale Agreement that either increases or
decreases the amount of the final aggregate Sale Consideration received by the
Company from Millennial under the Sale Agreement.  In the event any Sale
Consideration Adjustments occur following the MIEJ Sale Consideration Wire Date,
such adjustments shall be reconciled against MIEJ Revenues (as defined below) or
MIEJ Expenses, as applicable, in accordance with Section 2.4 below, or as
otherwise agreed upon by the Parties.
 
3

--------------------------------------------------------------------------------

 
Section 1.4                 Payment of Proportionate Share of Bank Balance.  On
or before the Withdrawal Date, but in no event less than two Business Days prior
to the Withdrawal Date, the Company shall pay to MIEJ an amount equal to 50% of
the Company’s outstanding cash balance in its Citibank account, after deduction
for any issued and pending checks properly allocable proportionately to MIEJ’s
and PEDCO’s interests, which amount payable to MIEJ is estimated to be
US$32,059.25 (the “Bank Balance Allocation”).  In the event any adjustments to
the Bank Balance Allocation are required following the payment thereof, such
adjustments will be made in accordance with Section 2.4 below, or as otherwise
agreed upon by the Parties.
 
Section 1.5                 Compliance with Nevada Law.  The Parties agree that
notwithstanding the fact that the Company’s Articles of Organization and
Operating Agreement do not provide for the right of any member of the Company to
withdraw from such Company, such withdrawal is approved and agreed to by the
Parties.  For the sake of clarity and in an abundance of caution, the Parties
agree that in the event MIEJ is prohibited from withdrawing from the Company
rightfully pursuant to Section 86.331 of the Nevada Revised Statutes (the
“NRS”), MIEJ shall be deemed to have withdrawn from the Company pursuant to
Section 86.335 of the NRS, the MIEJ Sale Consideration Allocation shall be
deemed to represent the fair market value of the Membership Interests held by
MIEJ prior to the withdrawal and the damages suffered by the Company as a result
of such withdrawal shall be deemed to be zero.  Other than the Note Payoff
Amount and the MIEJ Sale Consideration Allocation, MIEJ shall not be due any
other consideration pursuant to this Agreement, in connection with the
withdrawal, in connection with the prior ownership of the Membership Interests,
or in connection with its capital contribution in the Company and the Company
shall not be required to return its capital contribution in the Company.
 
ARTICLE II
 
WITHDRAWAL OF MIEJ; SATISFACTION OF MIEJ NOTE; AND PAYMENTS TO MIEJ
 
Section 2.1                 Resignation of MIEJ Manager and Officers.  Effective
upon the Withdrawal Date, Andrew S. Harper shall tender his resignation as and
shall be deemed removed as a Manager of the Company, and from any and all other
offices held with the Company, with Frank C. Ingriselli hereby appointed as sole
Manager and Chairman of the Company upon the Withdrawal Date.
 
Section 2.2                 Confidentiality.  For a period of twelve (12) months
following the Withdrawal Date, MIEJ agrees to continue to be bound by the
confidentiality provisions set forth in Article 11 of that certain Amended and
Restated Operating Agreement, dated May 23, 2013, by and among the Parties (the
“Operating Agreement”), provided, however, that MIEJ agrees that the license
provisions set forth in Section 11.4 thereof shall have no further force or
effect following the Withdrawal Date.  Notwithstanding the foregoing, upon the
Withdrawal Date, MIEJ shall no longer be a member of the Company or a party to
the Operating Agreement.
 
4

--------------------------------------------------------------------------------

 

Section 2.3                 Tax Matters.
 
(a)           MIEJ and PEDCO shall provide each other and shall cause their
respective Affiliates, officers, employees, agents, auditors and representatives
to provide each other with such cooperation and information relating to the
Company as any of them reasonably may request in connection with any Tax matter
relating to the Company, including, without limitation, (i) the preparation and
filing of any Return or form, amended Return or claim for refund;
(ii) resolution of disputes and audits; (iii) contest or compromise of any Tax
claim; (iv) determination of any Tax liability or right to a refund of Taxes;
(v) participation in or conduct of any Tax Proceeding; and (vi) furnishing each
other with copies of all correspondence received from any Governmental Authority
in connection with any Tax audit or information request.
 
(b)           The Company shall retain all books and records in its possession
with respect to Tax matters pertinent to the Parties and the Company relating to
taxable periods of the Company ending on or prior to the Withdrawal Date until
the expiration of the applicable statute of limitations (and, to the extent
notified by MIEJ or PEDCO, any extensions thereof) of the respective taxable
periods.
 
(c)           MIEJ shall be responsible for and shall timely pay any and all
Taxes that become payable as a result of the Sale Agreement, and with respect to
MIEJ’s interests in the Company as a member therein, including, but not limited
to, any federal or state income taxes due and payable with respect
thereto.  Upon written request by the Company to MIEJ for payment or
reimbursement of any such Taxes, with satisfactory evidence thereof, MIEJ shall
promptly pay or refund such Tax amounts as requested by the Company.
 
(d)           The indemnification obligations contained in this Section 2.3
shall be in addition to those contained in Article III, and shall survive the
Withdrawal Date and continue in full force and effect until thirty (30) days
after the applicable statute of limitations has expired with respect to such
Tax.
 
Section 2.4                  Allocation of Production Revenues and Expenses;
Reconciliation.
 
(a)           PEDCO and the Company hereby covenant to MIEJ, on a joint and
several basis, that upon the consummation of the transactions contemplated by
this Agreement, MIEJ shall be entitled to its proportionate share of production
revenues arising from the Conveyed Interests through October 31, 2013 (“MIEJ
Revenues”), and PEDCO and the Company covenant that MIEJ shall receive from the
Company such MIEJ Revenues promptly once received by the Company from the
operator of such Conveyed Interests and, to the extent received by PEDCO or the
Company following the MIEJ Sale Consideration Wire Date, the Company shall
promptly pay to MIEJ such MIEJ Revenues upon receipt, subject to offset by MIEJ
Expenses (as defined below) pursuant to the following section.
 
5

--------------------------------------------------------------------------------

 
 
(b)           MIEJ hereby covenants to PEDCO and the Company that upon the
consummation of the transactions contemplated by this Agreement, MIEJ shall be
responsible for full payment of all expenses and Taxes related to the Sale
Agreement and divestiture of the Conveyed Interests, and MIEJ’s withdrawal from
the Company, its proportionate share of expenses arising from the Conveyed
Interests through October 31, 2013, and its proportionate or allocable share of
Taxes, general corporate and operational expenses of the Company arising or
accruing with respect to the Company’s operations through the Withdrawal Date
(collectively, “MIEJ Expenses”), and MIEJ covenants that it shall promptly pay
to the Company any such MIEJ Expenses upon written request received from the
Company, with appropriate evidence thereof.  Upon mutual agreement by the
Company and MIEJ, the Company may offset any MIEJ Revenues and/or Sale
Consideration Adjustments by any outstanding MIEJ Expenses, as evidenced by
reasonable supporting documentation thereof.
 
(c)           Following the Withdrawal Date, PEDCO, MIEJ and the Company
covenant and agree that they will fully cooperate and use best efforts to fully
and properly reconcile any and all MIEJ Revenues, MIEJ Expenses, Sale
Consideration Adjustments, and other amounts received, due or owing by the
Company.
 
ARTICLE III
 
INDEMNIFICATION
Section 3.1                 Indemnification by the Company.  The Company hereby
agrees to defend and hold MIEJ, its shareholders, officers, directors,
controlling persons, Affiliates and agents, harmless from and against any and
all claims, liabilities, obligations, losses or other damages (including,
without limitation, reasonable attorneys’ fees and expenses and diminution in
value) (such items hereinafter referred to as “Losses”) asserted against,
imposed upon or incurred by MIEJ, its shareholders, officers, directors,
shareholders, controlling persons and agents, arising (i) out of any breach of
any covenant or agreement of the Company under this Agreement or (ii) with
respect to the Company’s assets or operations between the Effective Date and the
Withdrawal Effective Date, including any material changes thereto, which would
adversely effect MIEJ’s interest therein or receipt of payments as provided
under this Agreement.
 
Section 3.2                 Indemnification by MIEJ.  MIEJ hereby agrees to
indemnify, defend and hold the Company, and its members, officers, managers,
controlling persons, Affiliates and agents, harmless from and against any Losses
asserted against, imposed upon or incurred by the Company, or any of its
members, officers, managers, controlling persons and agents, arising (a) out of
any breach of any covenant or agreement of MIEJ under this Agreement, (b) out of
any liability for Taxes arising as a result of the sale by the Company of the
Conveyed Interests, or MIEJ’s membership in the Company, or (c) pursuant to the
Sale Agreement (subject to a maximum amount set forth in Section 8.4 of the
Sales Agreement).
 
6

--------------------------------------------------------------------------------

 
 
Section 3.3                 Indemnification Procedures.
 
(a)           Promptly after receipt by a Person entitled to indemnification
under Sections 3.1 or 3.2 (an “Indemnified Person”) of notice of the assertion
of a claim by a Person that is not a party to this Agreement (a “Third-Party
Claim”) against such Indemnified Person such Indemnified Person shall give
notice (a “Claim Notice”) to the Person obligated to provide indemnification
under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to provide a Claim Notice to the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person’s failure to give such notice.
 
(b)           If any Third-Party Claim is brought against an Indemnified Person
and it gives notice to the Indemnifying Person with respect to such claim, the
Indemnifying Person will be entitled to participate in such Proceeding and, to
the extent that it wishes (unless the Indemnifying Person is also a party to
such Proceeding and the Indemnified Person determines in good faith that joint
representation would be inappropriate), to assume the defense of such Proceeding
with counsel satisfactory to the Indemnified Person and, after notice from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such Proceeding, the Indemnifying Person will not, as long as it
diligently conducts such defense, be liable to the Indemnified Person under this
Article III for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding, in each case subsequently incurred by the
Indemnified Person in connection with the defense of such Proceeding, other than
reasonable costs of investigation and monitoring the status of the
Proceeding.  If the Indemnifying Person assumes the defense of a Proceeding, (i)
no compromise or settlement of such claims may be effected by the Indemnifying
Person without the Indemnified Person’s consent unless (A) there is no finding
or admission of any violation of any applicable law or any violation of the
rights of any Person and no effect on any other claims that may be made against
the Indemnified Person, and (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person; and (ii) the Indemnified
Person will have no liability or Loss of any kind with respect to any compromise
or settlement of such claims effected without its consent.
 
(c)           Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
Indemnifying Person will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).
 
7

--------------------------------------------------------------------------------

 

(d)           In the event any Indemnified Person desires to assert a claim for
indemnification under this Article III with respect to any matter not involving
a Third-Party Claim, such Indemnified Person shall promptly notify the
Indemnifying Person in writing of such claim (and make any other notifications
required under the Escrow Agreement); provided, that the failure to provide a
Claim Notice to the Indemnifying Person will not relieve the Indemnifying Person
of any liability that it may have to any Indemnified Person, except to the
extent that the Indemnifying Person demonstrates that the Indemnifying Person is
materially and irrevocably prejudiced by the Indemnified Person’s failure to
give such notice.
 
Section 3.4                 Right of Offset.  In order to satisfy the
indemnification obligations of MIEJ pursuant to this Article III, the Company
shall have the right to off-set or set-off any payment due to MIEJ from the
Company against any payment required to be made by MIEJ pursuant to this Article
III.
 
Section 3.5                 Satisfaction of Claims.  MIEJ and the Company,
respectively and as applicable, shall satisfy any claims for Losses that have
not been indemnified or satisfied by means of offset under this Article III by
payment in cash upon demand, supported by a reasonably detailed description of
such claim.
 
Section 3.6                Non-Exclusivity of Remedies. Notwithstanding the
indemnification provisions of this Article III, nothing herein shall be
construed as prohibiting any party hereto from pursuing any other remedy at law
or in equity to which such party may be entitled under Applicable Law as a
result of any breach of a representation or warranty, or non-performance,
partial or total, of any covenant or agreement contained herein by another
party.
 
Section 3.7                 Survival.  The covenants and agreements of the
parties contained in this Agreement shall survive and continue in full force and
effect until the date that is twelve (12) months from the Effective Date, except
with respect to Taxes, which shall survive the Withdrawal Date and continue in
full force and effect until thirty (30) days after the applicable statute of
limitations has expired with respect to such Tax.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1                 Attorneys’ Fees.  In the event any Party brings an
action to enforce this Agreement, the prevailing Party or Parties in such action
shall be entitled to recover reasonable costs incurred in connection therewith,
including reasonable attorneys’ fees.
 
Section 4.2                 Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by nationally recognized overnight courier service, by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
 
8

--------------------------------------------------------------------------------

 
 
If to MIEJ:
MIE Jurassic Energy Corporation
 
Suite 1501, Block C, Grand Palace,
 
5 Hui Zhong Road, Chaoyang District,
 
Beijing 100101 P.R. China
 
Attention:  Andrew S. Harper
 
Facsimile:  86-10-51238223





If to PEDCO:
Pacific Energy Development Corp.
 
4125 Blackhawk Plaza Circle
 
Suite 201
 
Danville, CA 94506
 
Attention:  General Counsel
Facsimile:  928-403-0703
       
If to the Company:
White Hawk Petroleum, LLC
 
4125 Blackhawk Plaza Circle
 
Suite 201
 
Danville, CA 94506
 
Attention:  General Counsel
Facsimile:  928-403-0703

 
Section 4.3                 Headings.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 4.4                 Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.
 
Section 4.5                 Entire Agreement.  This Agreement constitutes the
entire agreement and understanding of the Parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and undertakings with
respect to the subject matter hereof, both written and oral.
 
Section 4.6                 Successors; Assignment.  This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted transferees and
assignees.  Neither this Agreement nor any interest herein may directly or
indirectly be transferred or assigned by any Party, in whole or in part, without
the prior written consent of the other Parties, which consent shall not be
unreasonably withheld.
 
9

--------------------------------------------------------------------------------

 
 
Section 4.7                 Further Assurances.  Each Party hereto will, at the
request of another Party, take such further actions as are requested and execute
any additional documents, consents, instruments or conveyances of any kind which
may be reasonably necessary to further effect the transactions contemplated by
this Agreement; provided, however, that no such action, document, instrument or
conveyance shall increase a Party’s liability beyond that contemplated by this
Agreement.
 
Section 4.8                 No Third-Party Beneficiaries.  This Agreement is for
the sole benefit of the Parties hereto and their permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
 
Section 4.9                 Amendment.  This Agreement may not be amended or
modified except by an instrument in writing signed by MIEJ and PEDCO.
 
Section 4.10               Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to its choice of law principles).
 
Section 4.11               Power and Authority. The Parties have all requisite
power and authority, corporate or otherwise, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the legal, valid and binding obligation of the
Parties enforceable against each Party in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.  The execution and delivery by each Party of
this Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise: (a) constitute a violation of any law; or (b) constitute a breach or
violation of any provision contained in the document(s) regarding organization
and/or management of such Party, if applicable; or (c) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which such Party is bound or affected.
 
Section 4.12.              No Presumption from Drafting. This Agreement has been
negotiated at arm's-length between persons knowledgeable in the matters set
forth within this Agreement. Accordingly, given that all Parties have had the
opportunity to draft, review and/or edit the language of this Agreement, no
presumption for or against any Party arising out of drafting all or any part of
this Agreement will be applied in any action relating to, connected with or
involving this Agreement. In particular, any rule of law, legal decisions, or
common law principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
Parties.
 
10

--------------------------------------------------------------------------------

 
Section 4.13.              Review and Construction of Documents. Each Party
hereby acknowledges, and represents and warrants to the other Parties, that (a)
such Party has consulted with legal counsel of its own choice and has reviewed
this Agreement with its legal counsel, (b) such Party has reviewed this
Agreement and fully understands the effects thereof and all terms and provisions
contained herein, and (c) such Party has executed this Agreement of its own free
will and volition.


Section 4.14.             Counterparts.  This Agreement may be executed in one
or more counterparts, and by the different Parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
 
[Remainder of page intentionally left blank.]
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Member Withdrawal Agreement to
be duly executed as of the day and year first above written.
 

 
MIE JURASSIC ENERGY CORPORATION
 
By:  /s/ Andrew S.
Harper                                                                
 
        Name:  Andrew S. Harper
        Title:  Chief Executive Officer
     
PACIFIC ENERGY DEVELOPMENT CORP.
 
By:  /s/ Frank C.
Ingriselli                                                              
 
        Name:  Frank C. Ingriselli
        Title:  President and Chief Executive Officer
     
WHITE HAWK PETROLEUM, LLC
 
By:  /s/ Frank C.
Ingriselli                                                                
 
        Name:  Frank C. Ingriselli
        Title:  Manager



 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DEFINED TERMS
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled By, or
is Under Common Control With, such first Person.  As used in the foregoing
sentence, the term “Control” (including, with correlative meaning, the terms
“Controlling,” “Controlled by” and “Under Common Control With”) means the power
to direct the management and/or the policies of a Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Law” means any domestic or foreign federal, state or local statute,
law (whether statutory or common law), ordinance, rule, administrative
interpretation, regulation, principle, judgment, decision, order, writ or
directive (including those of any other self-regulatory organization) applicable
to the Company, MIEJ, PEDCO or any of their respective Affiliates, officers,
directors, managers, members, employees or agents, as the case may be.
 
“Business Days” means any weekday other than days on which commercial banks in
Houston, Texas, Hong Kong, China or Beijing, China are obligated by Applicable
Law to be closed.
 
“Claim Notice” has the meaning set forth in Section 3.3(a).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Conveyed Interests” has the meaning given to such term in the Sale Agreement.
 
 “Governmental Authority” means any federal, state, municipal or other
governmental entity exercising executive, legislative, judicial, regulatory or
administrative functions, including any governmental or non-governmental
self-regulatory organization, agency or authority.
 
“Indemnified Person” has the meaning set forth in Section 3.3(a).
 
“Indemnifying Person” has the meaning set forth in Section 3.3(a).
 
“Losses” has the meaning set forth in Section 3.1.
 
 “Party” or “Parties” has the meaning set forth in the preamble.
 
"Person" means any natural person, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
proprietorship, business or statutory trust, trust, union, association,
instrumentality, Governmental Authority or other entity, enterprise, authority,
or unincorporated entity.
 

 
 

--------------------------------------------------------------------------------

 

“Proceeding” means any suit, action, proceeding, dispute or claim before, or
investigation by, any governmental or regulatory authority, tribunal, mediation
or arbitration.
 
“Returns” means, with respect to any Tax, any information return report,
statement, declaration or document required to be filed under the applicable Tax
law in respect of such Tax, and any amendment or supplements to any of the
foregoing.
 
“Taxes” means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, franchise, capital, paid-up capital,
profits, license, withholding, payroll, employment, excise, use, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax or like assessment or charge or any kind whatsoever,
together with any interest or any penalty, imposed by any Governmental Authority
responsible for the imposition of any such tax.
 
“Third-Party Claim” has the meaning set forth in Section 3.3(a).
 
 

 
 
 
2

--------------------------------------------------------------------------------